DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see page 5, filed 20 January 2021, in view of the amendments with respect to claim 10 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. 
Applicant’s arguments, see pages 5-8, filed 20 January 2021, with respect to the rejection(s) of claim(s) 7-12 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art as set forth hereinbelow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yum et al. US 2019/0349052 A1 (hereinafter referred to as “Yum”) on the basis of US Provisional Application 62/422,378.
As to claim 7, Yum teaches a terminal device (¶¶181 and 191; figure 8-9: UE transmitting/receiving device) comprising:
higher layer processing circuitry configured to receive, by using radio resource control signaling, configuration for an aperiodic channel state information (CSI) report and configuration for a semi-persistent CSI report (¶¶158, 181-182, and 191; figures 8-9: processor receives, via RRC signaling, configuration information for A-CSI-RS and SP-CSI-RS); and
transmission circuitry configured to, in a case that the semi-persistent CSI report and the aperiodic CSI report occur in a same time duration on a cell, transmit the aperiodic CSI report, without transmitting the semi-persistent CSI report, on a physical uplink shared channel (PUSCH) in the same time duration on the cell (¶¶91, 169, and 188; figures 8-9: transmitter transmits, on a PUSCH, only A-CSI-RS without transmitting the SP-CSI-RS when the A-CSI-RS report and the SP-CSI-RS report occur at the same time (collision)),
wherein the semi-persistent CSI report is triggered by first downlink control information (DCI) included in a first PDCCH (¶¶43 and 124: SP-CSI-RS ON/OFF signaled to UE through DCI signaling carried by PDCCH) and

As to claim 8, Yum teaches the terminal device according to claim 7, wherein
the transmission circuitry is configured to, in a case that the semi-persistent CSI report and a periodic CSI report occur in a same time duration on the cell, transmit the semi-persistent CSI report, without transmitting the periodic CSI report, on a PUSCH in the same time duration on the cell (¶¶91 and 172; figures 8-9: transmitter transmits, on a PUSCH, only SP-CSI-RS without transmitting the P-CSI-RS when the SP-CSI-RS report and the P-CSI-RS report occur at the same time (collision) and the SP-CSI-RS has a higher priority), and
the higher layer processing circuitry is configured to receive, by using the radio resource control signaling, configuration for the periodic CSI report (¶¶124 and 181-182; figures 8-9: processor receives via RRC configuration for P-CSI-RS).
As to claim 9, Yum teaches a base station device (¶¶181 and 191; figure 8-9: BS transmitting/receiving device) comprising:
higher layer processing circuitry configured to transmit, by using radio resource control signaling, configuration for an aperiodic channel state information (CSI) report and configuration for a semi-persistent CSI report (¶¶158, 181-182, and 191; figures 8-9: processor transmits, via RRC signaling, configuration information for A-CSI-RS and SP-CSI-RS); and
reception circuitry configured to, in a case that the semi-persistent CSI report and the aperiodic CSI report occur in a same time duration on a cell, receive the aperiodic CSI report, without receiving the semi-persistent CSI report, on a physical uplink shared channel (PUSCH) in the same time duration on the cell (¶¶91, 169, and 188; figures 8-9: receiver receives, on a PUSCH, only A-CSI-RS without transmitting the SP-CSI-RS when the A-CSI-RS report and the SP-CSI-RS report occur at the same time (collision)),

the aperiodic CSI report is triggered by second DCI included in a second PDCCH (¶¶124 and 181-182; figures 8-9: processor receives via RRC configuration for P-CSI-RS).
As to claim 10, Yum teaches the base station device according to claim 9, wherein
the reception circuitry is configured to, in a case that the semi-persistent CSI report and the periodic CSI report occur in a same time duration on the cell, receive the semi-persistent CSI report, without receiving the periodic CSI report, on a PUSCH in the same time duration on the cell (¶¶91 and 172; figures 8-9: receiver receives, on a PUSCH, only SP-CSI-RS without transmitting the P-CSI-RS when the SP-CSI-RS report and the P-CSI-RS report occur at the same time (collision) and the SP-CSI-RS has a higher priority), and
the higher layer processing circuitry configured to transmit, by using radio resource control signaling, configuration for the periodic CSI report (¶¶124 and 181-182; figures 8-9: processor transmits via RRC configuration for P-CSI-RS).
As to claim 11, claim 11 is rejected the same way as claim 7.
As to claim 12, claim 12 is rejected the same way as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469